Citation Nr: 0426132	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  98-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.  He died on February [redacted], 1996, and the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO denied entitlement to service connection for the cause 
of the veteran's death.  

In January 2001 the Board remanded the appeal to the RO for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) as well as additional evidentiary development, 
including procurement of additional medical records and a 
request for medical opinions regarding medical issues 
associated with the claim.  

When the case returned to the Board from the RO, the Board in 
December 2002, pursuant to authority granted by VA 
regulations then in effect, undertook additional evidentiary 
development to complete the development requested on remand.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  The regulatory authority for Board 
development was subsequently rescinded, and the Board again 
remanded the appeal in July 2003 for further RO action.  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, (Fed. Cir. May 1, 2003).  

On completion of the requested actions, the RO continued its 
prior denial of entitlement to service connection for the 
cause of the veteran's death and returned the case to the 
Board for further review on appeal.  


FINDINGS OF FACT

1.  The veteran died in February 1996 as a result of coronary 
artery disease.  

2.  At the time of the veteran's death service connection was 
in effect for residuals of a shell fragment wound to the left 
anterior thigh, evaluated as 30 percent disabling; anxiety 
reaction, evaluated as 30 percent disabling; pes planus, 
evaluated as 10 percent disabling; residuals of a shell 
fragment wound of the left little finger, evaluated as 10 
percent disabling; and residuals of a shell fragment wound of 
the anterior muscles of the right leg, evaluated as 10 
percent disabling; the combined rating for service-connected 
disabilities was 70 percent.  

3.  The probative and competent medical evidence of record 
establishes that cardiovascular disease, including coronary 
artery disease, was not manifest during service or until many 
years after separation from service, disabling to a 
compensable degree during the first post service year, or 
related to service on any basis.  

4.  The probative and competent medical evidence of record 
does not establish that a disability related to service or of 
service origin caused or substantially hastened the veteran's 
death.  


CONCLUSION OF LAW

1.  Cardiovascular disease, including coronary artery 
disease, was not incurred in or aggravated by active military 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 2002); 38 U.S.C.A. §§ 3.159, 3.307, 3.309 
(2003).  

2.  A disability that was incurred in or aggravated by active 
military service did not contribute substantially or 
materially to bring about the veteran's death.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Although the appellant's claim was received 
before November 9, 2000, the effective date of the law, it 
appears that the VCAA is applicable to the issue on appeal 
the claim has not yet been fully adjudicated and remains 
pending before the Board.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the rating decision of May 1996, the 
October 1997 Statement of the Case and the August 2002 and 
April 2004 Supplemental Statements of the Case cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied the claims.  The August 2002 Supplemental 
statement of the case set forth the text of the VCAA 
regulations.  

In addition, in April 2001 and November 2003, the RO sent 
letters to the appellant that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
In particular, the letters advised her of the evidence needed 
to substantiate her claim.  The letters advised her that 
private or VA medical records would be obtained if she 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letters further explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of her rights and responsibilities under the new 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits. 

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

Since the VCAA notification letters were sent to the 
appellant after the AOJ adjudication that led to this appeal, 
their timing does not comply with the express requirements of 
the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the requisite notifications were 
provided before the transfer and certification of the case to 
the Board.  The appellant has been given ample time in which 
to respond.  Supplemental statements of the case were 
thereafter issued.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to the VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the appellant.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The appellant 
has been afforded numerous opportunities to submit additional 
evidence.  

Although the VCAA notice letters do not contain the "fourth 
element," the Board finds that the appellant has been 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied and that any error in not providing a timely notice 
to the appellant covering all content requirements is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that through the efforts of the RO and 
the Board the relevant evidence in this case has been 
developed to the fullest extent possible.  All available 
relevant service department and VA documents have been 
requested or obtained.  Records have been obtained from the 
Social Security Administration and VA medical opinions 
concerning the medical issue central to the appeal have been 
obtained.  

The only remaining gap in the evidentiary record involves the 
records from the Granada Hills Community Hospital, which 
include the records relating to the veteran's final 
hospitalization.  The need for this material was cited in the 
Board's January 2001 remand, and pursuant to the Board's 
December 2002 development effort, a letter requesting it was 
mailed to the appellant.  She did not respond to this letter 
or authorize its release following other VA letters 
requesting additional medical evidence.  

In the absence of active cooperation from the appellant, the 
Board can take no further action to obtain this necessary 
evidence and is under no obligation to attempt to do so.  The 
VCAA sets forth reciprocal obligations of both the claimant 
and VA, and it is well established that the VA duty to assist 
in the development and adjudication of a claim is not a one-
way street.  The VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim with the claimant only 
in a passive role.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration 1 Vet. App. 406 (1991); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  


Criteria 
Service connection for the cause of death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2003).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2) (2003).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(c)(4) (2003).  




Service Connection -- General

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arteriosclerotic 
cardiovascular disease, are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Factual Background

The veteran died in February 1996 at the age of 73.  
According to the official certificate of death, the cause of 
death was cardiac arrest due to myocardial infarction due to 
coronary artery disease due to hypertension.  Hodgkin's 
disease, anemia, and hyperthyroidism were listed as other 
significant conditions that contributed to death but were not 
related to the primary cause of the death.  No autopsy was 
performed.  

During his lifetime the veteran established service 
connection for residuals of a shell fragment wound to the 
left anterior thigh group, rated as 30 percent disabling from 
May 1952; anxiety reaction, rated as 10 percent disabling 
from April 1946, and increased to 30 percent disabling from 
September 1993; pes planus, evaluated as 10 percent disabling 
from April 1946; residuals of a shell fragment wound to the 
left little finger, evaluated as 10 percent disabling from 
April 1946; and residuals of a shell fragment wound of the 
anterior muscles of the right leg, evaluated as 10 percent 
disabling from April 1946.  A 70 percent combined evaluation 
was in effect from September 1993.  

Service department medical records show that no complaints or 
clinical findings suggesting the presence of any of the 
disorders listed on the death certificate as causing or 
contributing to death were recorded during service.  

Shortly after service the veteran established service 
connection for anxiety reaction and residuals of various 
shell fragment wounds received during service and he 
underwent VA examinations periodically regarding those 
disabilities.  No complaints or findings of cardiovascular 
disease were reported on examinations performed in 1946, 
1948, 1950, 1952 or 1958.  

VA treatment records show that a December 1975 chest X-ray 
disclosed atherosclerosis of the aorta.  At a cardiology 
consultation it was reported that the veteran had had a 
myocardial infarction twelve years earlier.  

In July 2002 the veteran's file was reviewed by three VA 
physicians for the purpose of providing medical opinions as 
to whether there was a causal or contributory relationship 
between the service-connected disabilities and the veteran's 
death.  On review of mechanical difficulties associated with 
the veteran's service-connected shell fragment wound 
residuals, a physiatrist (a physician who specializes in 
physical medicine) stated the following:  

While vigorous activity by this patient 
with a history of [congestive heart 
failure] may cause the [myocardial 
infarction] in question, I am not able to 
substantiate a link as the degree of 
activity and the extent of heart disease 
are not well delineated in the files.  In 
the absence of other findings suggestive 
of cardiac disease, I am unable to connect 
his musculoskeletal findings to the cause 
of the death.  

In an addendum to the report, the examiner stated that the 
degree of cardiac disease was unclear after review of further 
medical records and that linking the myocardial infarction to 
musculoskeletal causes remained questionable.  

A VA psychiatrist reviewed past medical records describing 
the veteran's symptoms of anxiety and depression over the 
years, with hypervigilance, nightmares and flashbacks 
associated with PTSD.  He commented that the veteran's 
"longitudinal life problem of holding a job" and having 
symptoms of anxiety and depression presented PTSD as the 
leading psychiatric diagnosis but concluded that "this does 
not mean that there is a relationship between the patient's 
death and his service-connected disability."  

A cardiologist found no causal relationship between the 
musculoskeletal disabilities and the cause of the death but 
noted the possibility that symptoms of anxiety neurosis may 
contribute to hypertension.  The examiner concluded as 
follows:  

...it is my opinion that there is no direct 
causal relationship between the service-
connected disabilities and the patient's 
cause of death and that the possible 
contributory relationship is anxiety 
contributing to coronary artery disease 
by causing hypertension.  I do not 
believe that relationship to be strong.  

A large quantity of medical records was received from the 
Social Security Administration dated from 1975 through the 
remainder of the veteran's life which describe examination 
and treatment for numerous disorders.  With respect to 
psychiatric symptoms, the records describe anxiety, 
nervousness, episodes of agitation, periods of withdrawal, 
tangential speech and depression that was borderline 
psychotic in nature.  


Analysis

The appellant contends that as a result of his military 
service the veteran suffered from great physical and mental 
pain and anguish for the rest of his life and that the  
stress and physical side effects together with the prolonged 
use of medications caused enormous wear and tear to his mind 
and body.  She states that his heart was burdened with the 
stress of carrying a severely burdened body for over 50 
years.  

To establish service connection for the cause of a veteran's 
death, there must be competent evidence that demonstrates 
that the disease or injury that caused or contributed to 
death was incurred in or aggravated by service.  

The cause of the veteran's death was a myocardial infarction 
associated with underlying cardiovascular disease, 
specifically, coronary artery disease and hypertension.  The 
approximate date of onset of cardiovascular disease cannot be 
determined from the record.  The earliest reference to the 
disorder was in 1975, when a myocardial infarction twelve 
years earlier (i.e., in about 1963) was noted.  The record 
does not show, and the appellant does not contend, that any 
form of cardiovascular disease was manifest during service or 
within one year after separation from service.  

Service connection for the cause of the veteran's death is 
instead sought on the basis that physical and mental 
debilitation associated with the veteran's service-connected 
disabilities caused the fatal cardiovascular illness or 
otherwise contributed to his death.  

The issue of whether the service-connected disabilities 
caused or contributed to death is medical in nature.  The law 
is well established that where a claim involves issues of 
medical fact, medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The only medical evidence of record that bears directly on 
this question is found in the reports of three VA physicians 
who reviewed the veteran's medical records in July 2002 and 
provided written medical opinions.  

The Board must analyze the credibility and probative value of 
all evidence, account for which evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
As is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the province 
of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The July 2002 medical opinions by a physiatrist, cardiologist 
and psychiatrist address all of the veteran's service-
connected disabilities and each of the opinions is adverse to 
the appellant's claim.  

The physiatrist found the possibility of a link between 
mechanical problems associated with the musculoskeletal 
disabilities and the development of cardiovascular disease to 
be "questionable."  The psychiatrist acknowledged the 
presence of PTSD symptoms but found no relationship between 
such disorder and death.  The cardiologist found no direct 
causal relationship between the service-connected 
disabilities and death, but suggested that there might have 
been a contributory link between anxiety symptoms and the 
development of hypertension.  The inference of such a 
relationship, however, was not strong.  There is no other 
medical opinion evidence of record that contradicts the 
conclusions of these examiners.  

The fact that the physiatrist and the cardiologist suggested 
a possibility of a causal or contributory relationship does 
not constitute affirmative evidence to support the 
appellant's claim.  Both opinions are couched in language of 
speculation rather than probability.  Under VA regulations 
and CAVC decisions, service connection may not be based on a 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2003); see also Davis v. West, 13 Vet. App. 178, 185 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  The language of these 
opinions is general and inconclusive on this point and does 
not serve to make it as likely as not that a causal or 
contributory relationship existed.  

The only other opinions regarding the possibility of a causal 
or contributory relationship between the veteran's service-
connected disabilities and his death are found in the 
statements of the appellant herself.  While she is clearly 
sincere in her beliefs, her allegations that physical and 
mental impairments due to the veteran's service-connected 
disabilities caused the physical disease that led to his 
death are not entitled to probative valuing in adjudicating 
her claim since as a lay person she is not competent to offer 
a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The CAVC has held that a lay person can provide probative 
eye-witness evidence of visible symptoms but is not competent 
to provide evidence as to matters requiring specialized 
medical knowledge, skill, expertise, training, or education, 
such as diagnosis or etiology of a disorder.  Espiritu, Id.  
The CAVC has also stated that "[l]ay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).  

Accordingly, the Board must find that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in or aggravated by 
service or that the service-connected disabilities 
contributed substantially or materially to death.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



